
	
		II
		111th CONGRESS
		2d Session
		S. 3546
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2010
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create a penalty for automobile
		  insurance fraud, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cheaper Car Insurance Act of
			 2010.
		2.Automobile insurance fraud
			(a)In generalChapter 47 of title 18, United States Code,
			 is amended by inserting at the end the following:
				
					1041.Automobile insurance fraud
						(a)In general
							(1)Whoever knowingly commits automobile
				insurance fraud shall be punished as provided in subsection (b).
							(2)Whoever knowingly acts as a runner, capper,
				or steerer shall be punished as provided in subsection (b).
							(3)Whoever knowingly acts as an organizer of
				an auto insurance fraud operation shall be punished as provided in subsection
				(b).
							(4)Whoever knowingly acts as a mastermind or
				leader of an auto insurance fraud operation shall be punished as provided in
				subsection (b).
							(b)PenaltiesThe punishment for an offense under
				subsection (a) shall be as follows:
							(1)For any violation of subsection (a)(1) in
				which the defendant is not also convicted of being a runner, capper, or steerer
				under subsection (a)(2), an organizer under subsection (a)(3), or a leader or
				master mind under subsection (a)(4), such person shall be fined not more than
				$100,000, imprisoned not more than 5 years, or both. If the defendant has a
				prior conviction under subsection (a)(1), such person shall be fined not more
				than $100,000, imprisoned not more than 10 years, or both.
							(2)For any violation of subsection (a)(2),
				such person shall be fined not more than $100,000, imprisoned not more than 5
				years, or both.
							(3)For any violation of subsection (a)(3),
				such person shall be fined not more than $100,000, imprisoned not more than 10
				years, or both.
							(4)For any violation of subsection (a)(4),
				such person shall be fined not more than $100,000, imprisoned not more than 15
				years, or both.
							(c)Increased
				fineIf a violation of
				subsection (a) results in costs that exceed $100,000, the fine imposed under
				subsection (b) may be in an amount greater than $100,000 in order to cover the
				resulting cost.
						(d)DefinitionsIn this section—
							(1)the term automobile insurance
				fraud means fraud committed by any person who knowingly and
				intentionally presents a written statement or claim, causes a written statement
				or claim to be presented, or prepares a written statement or claim with
				knowledge or belief that it will be presented to or by an insurer,
				self-insurer, or any agent thereof, that such person knows—
								(A)contains materially false information
				concerning any fact material to an application, certificate, evidence, or claim
				referred to in paragraph (2); or
								(B)conceals, for the purpose of misleading,
				information concerning any fact material to an application, certificate,
				evidence, or claim referred to in paragraph (2);
								(2)the term mastermind or
				leader means any individual who knowingly solicits or employs 2 or
				more people, or conspires with 2 or more people, to engage in automobile
				insurance fraud, and who is not also a runner, capper, steerer, or an
				organizer;
							(3)the term organizer means any
				individual who knowingly solicits or employs a runner, capper, or steerer, or
				acts as a runner, capper, or steerer, with the intent of seeking to falsely or
				fraudulently obtain benefits under a contract of insurance, or to falsely or
				fraudulently assert a claim against an insured or an insurer for providing
				services to a client, patient, or customer;
							(4)the term runner, capper, or
				steerer means any person who, for either direct or indirect pecuniary
				benefit, knowingly procures or attempts to procure a client, patient, or
				customer at the direction of, or in cooperation with, a person committing
				automobile insurance fraud under subsection (a), regardless of whether or not
				the person otherwise participates in the fraud; and
							(5)the term written statement or
				claim means a written statement or submission by telephone, computer, or
				in any other electronic or digital form, that is part of, or in support
				of—
								(A)an application for the issuance of or the
				rating of a commercial insurance policy;
								(B)a certificate or evidence of self-insurance
				for commercial insurance or commercial self-insurance; or
								(C)a claim for payment or other benefit
				pursuant to an insurance policy or self-insurance program for commercial or
				personal
				insurance.
								.
			(b)Conforming amendmentThe chapter analysis for chapter 47 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						1041. Automobile insurance
				fraud
					
					.
			3.Best practices
			(a)In generalThe Department of Justice shall publish
			 best practices for the States to use—
				(1)in licensing auto body shops that perform
			 work paid for by insurers; and
				(2)in licensing medical treatment provided to
			 people who are injured in automobile accidents.
				(b)GoalThe goal of publishing best practices as
			 required under subsection (a) is to encourage the States to adopt such
			 practices to limit the feasibility of committing insurance fraud.
			4.Investigation of fraudulent
			 practices
			(a)In generalThe Attorney General shall cooperate with
			 the offices of the United States Attorneys to—
				(1)aggressively investigate fraudulent chop
			 shops and salvage yards;
				(2)aggressively prosecute automobile insurance
			 fraud (as defined in section 1041 of title 18, United States Code, as added by
			 section 2); and
				(3)report statistics on investigations,
			 prosecutions, and convictions of automobile insurance fraud.
				(b)ReportingStatistics referred to in subsection (a)(3)
			 shall be reported to the Committee on the Judiciary of the Senate and the
			 appropriate Committee of the House of Representatives.
			5.Federal-state-local anti-auto insurance
			 task force
			(a)Establishment of unitsThe Attorney General shall establish
			 Federal-State-Local Anti-Auto Insurance Fraud Task Forces in the offices of the
			 United States Attorneys in the 10 cities in the United States that are most
			 severely affected, as determined by the Attorney General, by automobile
			 insurance fraud (as defined in section 1041 of title 18, United States Code, as
			 added by section 2).
			(b)PurposeThe special units established under
			 subsection (a) shall investigate and prosecute automobile insurance
			 fraud.
			(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section for fiscal year 2011,
			 and each fiscal year thereafter, such sums as are necessary to carry out the
			 provisions of this Act.
			6.Insurance company right to mandatory
			 inspection before insuring
			(a)Right of inspectionAn insurance company shall have the right
			 to require a mandatory inspection by an insurance company representative or
			 agent of any motor vehicle prior to agreeing to provide insurance coverage,
			 except as provided under subsection (b).
			(b)Exemption from pre-Insurance
			 inspectionThe right to
			 inspect under subsection (a) may be waived by an insurance company under the
			 following circumstances:
				(1)The motor vehicle is already insured under
			 the policy for either comprehensive or collision coverage.
				(2)The motor vehicle is a new vehicle
			 purchased from a retail dealership, and the insurer is provided with—
					(A)a copy of the bill of sale containing a
			 full description of the motor vehicle, including options and accessories, and a
			 statement from the seller that the motor vehicle has no damage; or
					(B)a copy of the Manufacturer Statement of
			 Origin, a statement from the seller that the motor vehicle has no damage, and a
			 copy of the window sticker or dealer invoice containing a full description of
			 the motor vehicle, including options or accessories.
					(3)An insured named in the policy has been
			 insured by the same insurer for 1 or more policy years under a policy that has
			 continuously provided physical damage coverage.
				(4)The motor vehicle is rented or leased for
			 less than 6 months, provided that the insurer is given a copy of the lease or
			 rental agreement, and that the document contains a complete description of the
			 rented or leased motor vehicle, including its condition at the time of lease or
			 rental.
				(5)The motor vehicle is rated or insured under
			 a commercial automobile insurance policy.
				(6)When pre-insurance inspection would cause
			 serious hardship to the insured or applicant for insurance, and the hardship is
			 documented in records maintained by the insurer.
				(c)Non-Discrimination of pre-Insurance
			 inspectionsAn insurer may
			 require a pre-insurance inspection of an otherwise exempt motor vehicle. The
			 decision to require a pre-insurance inspection of an exempt vehicle shall not
			 be based on the age, race, sex, religion, or marital status of the applicant or
			 insured, or the fact that the motor vehicle has been insured through a residual
			 or non-voluntary insurance market.
			
